EXHIBIT 10.6
 


 [bankofamerica-logo.jpg]


LOAN AGREEMENT
 
This Agreement dated as of January 10, 2006, is among Bank of America, N.A. (the
“Bank”), Radiant Logistics, Inc. (“Radiant”) and Airgroup Corporation
(“Airgroup”) (Radiant and Airgroup are sometimes referred to collectively as the
“Borrowers” and individually as the “Borrower”).


1.    DEFINITIONS


In addition to the terms that are defined elsewhere in this Agreement, the
following terms have the meanings indicated for the purposes of this Agreement:


1.1    “Borrowing Base” means (a) 75% of the balance due on Acceptable
Receivables if the Borrowers’ Funded Debt to EBITDA ratio (as defined herein) is
less than or equal to 3.0X and (b) 70% of the balance due on Acceptable
Receivables if the Borrowers’ Funded Debt to EBITDA ratio is greater than 3.0X
and less than 3.25X.


After calculating the Borrowing Base as provided above, the Bank may deduct such
reserves as the Bank may establish from time to time in its reasonable credit
judgment, including, without limitation, reserves for rent at leased locations
subject to statutory or contractual landlord’s liens, inventory shrinkage,
dilution, customs charges, warehousemen’s or bailees’ charges, liabilities to
growers of agricultural products which are entitled to lien rights under the
federal Perishable Agricultural Commodities Act or any applicable state law, and
the amount of estimated maximum exposure, as determined by the Bank from time to
time, under any interest rate contracts which any Borrower enters into with the
Bank (including interest rate swaps, caps, floors, options thereon, combinations
thereof, or similar contracts).


1.2    “Acceptable Receivable” means an account receivable which satisfies the
following requirements:


(a)
The account has resulted from the performance of services by any Borrower in the
ordinary course of such Borrower’s business.



(b)
There are no conditions which must be satisfied before the Borrowers are
entitled to receive payment of the account. Accounts arising from COD sales,
consignments or guaranteed sales are not acceptable.



(c)
The debtor upon the account does not claim any defense to payment of the
account, whether well founded or otherwise.



(d)
The account is not the obligation of an account debtor who has asserted or may
properly assert any counterclaims or offsets against the Borrowers (including
offsets for any “contra accounts” owed by the Borrowers to the account debtor
for goods purchased by the Borrowers or for services performed for the
Borrowers).



(e)
The account represents a genuine obligation of the debtor for goods sold to and
accepted by the debtor, or for services performed for and accepted by the
debtor. To the extent any credit balances exist in favor of the debtor, such
credit balances shall be deducted from the account balance.



(f)
The account balance does not include the amount of any finance or service
charges payable by the account debtor. To the extent any finance charges or
service charges are included, such amounts shall be deducted from the account
balance.



(g)
The Borrowers have sent an invoice to the debtor in the amount of the account.



(h)
The Borrowers are not prohibited by the laws of the state where the account
debtor is located from bringing an action in the courts of that state to enforce
the debtor’s obligation to pay the account. The Borrowers have taken all
appropriate actions to ensure access to the courts of the state where the
account debtor is located, including, where necessary, the filing of a Notice of
Business Activities Report or other similar filing with the applicable state
agency or the qualification by the Borrowers as a foreign corporation authorized
to transact business in such state.



(i)
The account is owned by the Borrowers free of any title defects or any liens or
interests of others except the security interest in favor of the Bank.

 
-1-

--------------------------------------------------------------------------------


 
(j)
The debtor upon the account is not any of the following:




 
(i)
An employee, affiliate, parent or subsidiary of any Borrower, or an entity which
has common officers or directors with any Borrower.




 
(ii)
The U.S. government or any agency or department of the U.S. government unless
the Bank agrees in writing to accept the obligation, the Borrowers comply with
the procedures in the Federal Assignment of Claims Act of 1940 (41 U.S.C. §15)
with respect to the obligation, and the underlying contract expressly provides
that neither the U.S. government nor any agency or department thereof shall have
the right of set-off against the Borrowers.




 
(iii)
Any state, county, city, town or municipality.




 
(iv)
Any person or entity located in a foreign country.



(k)
The account is not in default. An account will be considered in default if any
of the following occur:




 
(i)
The account is not paid within ninety (90) days from its invoice date;




 
(ii)
The debtor obligated upon the account suspends business, makes a general
assignment for the benefit of creditors, or fails to pay its debts generally as
they come due; or




 
(iii)
Any petition is filed by or against the debtor obligated upon the account under
any bankruptcy law or any other law or laws for the relief of debtors.



(l)
The account is not the obligation of a debtor who is in default (as defined
above) on 25% or more of the accounts upon which such debtor is obligated.



(m)
The account does not arise from the sale of goods which remain in any Borrower’s
possession or under the Borrower’s control.



(n)
The account is not evidenced by a promissory note or chattel paper, nor is the
account debtor obligated to any Borrower under any other obligation that is
evidenced by a promissory note.



(o)
The account is otherwise acceptable to the Bank.



In addition to the foregoing limitations, the dollar amount of accounts included
as Acceptable Receivables that are the obligations of a single debtor shall not
exceed the concentration limit established for that debtor. To the extent the
total of such accounts exceeds a debtor’s concentration limit, the amount of any
such excess shall be excluded. The concentration limit for each debtor shall be
equal to 20% of the total amount of the Borrowers’ Acceptable Receivables.


1.3    “Credit Limit” means the amount of Ten Million and 00/100 Dollars
($10,000,000.00).


1.4    “Permitted Acquisition” means an acquisition of a company by Radiant,
whether by stock purchase, asset purchase, stock exchange, merger, consolidation
or otherwise, that meet the following conditions and requirements:



(a)
No default shall have occurred and be continuing, and after giving effect to
such acquisition, no default shall have occurred and be continuing;




(b)
The company that is the subject and target of such proposed acquisition (the
“Target”) is engaged in the conduct of business in the transportation and
logistics industry materially similar to that of Radiant;




(c)
The proposed purchase price to be paid by Radiant in connection with such
proposed acquisition shall be consistent with the business and acquisition
historical model of Radiant;




(d)
Internally prepared quarterly projected financial statements (including balance
sheet, profit and loss statement, cash flow statement and availability report)
for a period of 12 months following the proposed closing date of the proposed
acquisition, prepared on a consolidated basis for Radiant and the Target (but
having a separate column for the status and performance of the Target, and
including consolidating numbers for the end of such 12 month period) including a
demonstration of continued compliance with all financial covenants set forth in
this Agreement during such 12 month period (“Acquisitions Projections”) shall
have been provided to the Bank and are reasonably satisfactory to the Bank;

 
-2-

--------------------------------------------------------------------------------


 

(e)
All documents, instruments and agreements, and the terms and conditions thereof,
specifically including all purchase agreements, merger agreements, documents
relating to the creation of new subsidiaries by Radiant in connection with the
proposed acquisition, documents, certificates and other evidences showing that
all approvals necessary in connection with such proposed acquisition as
contemplated by the parties to the proposed acquisition and/or required by law
have been obtained and all other documents relating to any transactions to be
consummated in connection with such proposed acquisition (“Acquisition
Documents”) shall have been provided to and are consistent with the description
of the transaction given to the Bank by Radiant and do not reflect any violation
or reasonably likely violation of this Agreement or applicable law;




(f)
The number of Permitted Acquisitions consummated and closed by Radiant during
each year following the date of this Agreement shall not exceed three (3) such
Permitted Acquisitions and shall not exceed $7,500,000 aggregate cash purchase
price financed by the incurrence of funded debt (excluding from such calculation
in this clause (f) any stock only, no cash transaction).




(g)
Radiant has provided a certificate that all of the conditions set forth herein
have been met.




(h)
Borrowers shall, and after giving effect to the funding of such proposed
acquisition, have undrawn borrowing availability under Facility No. 1 of at
least $2,000,000.



(j)
The conditions precedent set forth in clauses (d) and (e) shall be completed at
least twenty (20) business days prior to the date any such proposed Permitted
Acquisition is to be consummated and closed.



(k)
If Radiant desires to include the accounts of the newly acquired subsidiary as
Acceptable Receivables, the Bank shall first have completed a field audit and
examination of such new subsidiary (“Acquisition Field Audit”), the conduct of
which (including the access provided to the Bank to the books and records,
employees and locations of the Target) and results of which must be satisfactory
to the Bank, no later than twenty (20) business days prior to the date on which
Radiant wishes to include such accounts as Acceptable Receivables.



(l)
The newly acquired subsidiary shall become a Borrower under this Agreement and
shall execute and deliver a security agreement to grant the Bank a security
interest in its personal property, including without limitation, accounts,
equipment, furniture, fixtures, inventory and general intangibles.



(m)
The Airgroup Corporation acquisition shall be a Permitted Acquisition.



2.    FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS


2.1    Line of Credit Amount.


(a)
During the availability period described below, the Bank will provide a line of
credit to the Borrowers. The amount of the line of credit (the “Facility No. 1
Commitment”) is equal to the lesser of (i) the Credit Limit or (ii) the
Borrowing Base.



(b)
This is a revolving line of credit. During the availability period, the
Borrowers may repay principal amounts and reborrow them.



(c)
The Borrowers agree not to permit the principal balance outstanding to exceed
the Facility No. 1 Commitment. If the Borrowers exceed this limit, the Borrowers
will immediately pay the excess to the Bank upon the Bank’s demand.



2.2    Availability Period. The line of credit is available between the date of
this Agreement and February 1, 2008, or such earlier date as the availability
may terminate as provided in this Agreement (the “Facility No. 1 Expiration
Date”).


The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrowers a written notice of renewal
effective as of the Facility No. 1 Expiration Date for the line of credit (the
“Renewal Notice”). If this line of credit is renewed, it will continue to be
subject to all the terms and conditions set forth in this Agreement except as
modified by the Renewal Notice. The Borrower specifically understands and agrees
that the interest rate applicable to this line of credit may be increased upon
renewal and that the new interest rate will apply to the entire outstanding
principal balance of the line of credit. If this line of credit is renewed, the
term “Expiration Date” shall mean the date set forth in the Renewal Notice as
the Expiration Date and the same process for renewal will apply to any
subsequent renewal of this line of credit. A renewal fee may be charged at the
Bank’s option; provided that the Bank shall not charge a fee for any renewal
occurring before March 31, 2007. The amount of any renewal fee will be specified
in the Renewal Notice. The Bank shall conduct an annual review to determine
whether the Bank, in its sole discretion, shall renew this Facility No. 1.
 
-3-

--------------------------------------------------------------------------------




2.3    Conditions to Availability of Credit. In addition to the items required
to be delivered to the Bank under the paragraph entitled “Financial Information”
in the “Covenants” section of this Agreement, the Borrowers will promptly
deliver the following to the Bank at such times as may be requested by the Bank:


(a)
A borrowing certificate, in form and detail satisfactory to the Bank, setting
forth the Acceptable Receivables on which the requested extension of credit is
to be based.



(b)
Copies of the invoices or the record of invoices from each Borrower’s sales
journal for such Acceptable Receivables and a listing of the names and addresses
of the debtors obligated thereunder.



(c)
Copies of the delivery receipts, purchase orders, shipping instructions, bills
of lading and other documentation pertaining to such Acceptable Receivables.




(d)
Copies of the cash receipts journal pertaining to the borrowing certificate.



2.4    Repayment Terms.


(a)
The Borrowers will pay interest on outstanding principal beginning February 10,
2006, for the month ending January 31, 2006, and then on the same day of each
month thereafter until payment in full of any principal outstanding under this
facility.



(b)
The Borrowers will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date. Any interest period for an optional interest rate (as described below)
shall expire no later than the Facility No. 1 Expiration Date.



2.5    Interest Rate.


(a)
The interest rate is a rate per year equal to the Bank’s Prime Rate plus the
Applicable Margin as defined below.



(b)
The Prime Rate is the rate of interest publicly announced from time to time by
the Bank as its Prime Rate. The Prime Rate is set by the Bank based on various
factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.



2.6    Optional Interest Rates. Instead of the interest rate based on the rate
stated in the paragraph entitled “Interest Rate” above, the Borrowers may elect
the optional interest rates listed below for this Facility No. 1 during interest
periods agreed to by the Bank and the Borrowers. The optional interest rates
shall be subject to the terms and conditions described later in this Agreement.
Any principal amount bearing interest at an optional rate under this Agreement
is referred to as a “Portion.” The following optional interest rates are
available:


(a)
The LIBOR Rate plus the Applicable Margin as defined below.



2.7    Applicable Margin. The Applicable Margin shall be the following amounts
per annum, based upon the Funded Debt to EBITDA Ratio (as defined in the
“Covenants” section of this Agreement), as set forth in the most recent
compliance certificate (or, if no compliance certificate is required, the
Borrowers’ most recent financial statements) received by the Bank as required in
the Covenants section; provided, however, that, until the Bank receives the
first compliance certificate or financial statement, such amounts shall be those
indicated for pricing level 4 set forth below:


Applicable Margin
(in percentage points per annum)
Pricing Level
Funded Debt to EBITDA Ratio
Banks Prime
LIBOR
1
≥3.00:1, but ≤3.25:1
minus -0.15
LIBOR rate plus 2.25
2
≥2.50:1,< 3.00:1
minus -0.5
LIBOR rate plus 1.95
3
≥1.50:1, but < 2.50:1
minus -0.75
LIBOR rate plus 1.75
4
Below 1.50:1
minus -1
LIBOR rate plus 1.55

 
-4-

--------------------------------------------------------------------------------


 
The Applicable Margin shall be in effect from the date the most recent
compliance certificate or financial statement is received by the Bank until the
date the next compliance certificate or financial statement is received;
provided, however, that if the Borrowers fail to timely deliver the next
compliance certificate or financial statement, the Applicable Margin from the
date such compliance certificate or financial statement was due until the date
such compliance certificate or financial statement is received by the Bank shall
be the highest pricing level set forth above.


2.8    Letters of Credit.


(a)
During the availability period, at the request of the Borrowers, the Bank will
issue:




 
(i)
standby letters of credit with a maximum maturity of three hundred sixty-five
(365) days but not to extend more than ninety (90) days beyond the Facility No.
1 Expiration Date. The standby letters of credit may include a provision
providing that the maturity date will be automatically extended each year for an
additional year unless the Bank gives written notice to the contrary.



(b)
The amount of the letters of credit outstanding at any one time (including the
drawn and unreimbursed amounts of the letters of credit) may not exceed One
Million and 00/100 Dollars ($1,000,000.00).



(c)
In calculating the principal amount outstanding under the Facility No. 1
Commitment for purposes of availability under Facility No. 1, the calculation
shall include the amount of any letters of credit outstanding, including amounts
drawn on any letters of credit and not yet reimbursed. In calculating the
principal amount outstanding under Facility No. 1 for purposes of determining
actual advances and interest due, only those letters of credit drawn and not yet
reimbursed shall be included.




(d)
The Borrowers agree:




 
(i)
Any sum drawn under a letter of credit may, at the option of the Bank, be added
to the principal amount outstanding under this Agreement. The amount will bear
interest and be due as described elsewhere in this Agreement.




 
(ii)
If there is a default and acceleration under this Agreement, to immediately
prepay and make the Bank whole for any outstanding letters of credit.




 
(iii)
The issuance of any letter of credit and any amendment to a letter of credit is
subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank.




 
(iv)
To sign the Bank’s form Application and Agreement for Commercial Letter of
Credit or Application and Agreement for Standby Letter of Credit, as applicable.




 
(v)
To pay any issuance and/or other customary and standard fees that the Bank
notifies the Borrowers will be charged for issuing and processing letters of
credit for the Borrowers.




 
(vi)
To allow the Bank to automatically charge its checking account for agreed upon
applicable fees, discounts, and other charges.



3.    OPTIONAL INTEREST RATES


3.1    Optional Rates. Each optional interest rate is a rate per year. Interest
will be paid on February 10, 2006, and then on the same day of each month
thereafter until payment in full of any principal outstanding under this
Agreement. No Portion will be converted to a different interest rate during the
applicable interest period. Upon the occurrence of an event of default under
this Agreement, the Bank may terminate the availability of optional interest
rates for interest periods commencing after the default occurs. At the end of
each interest period, the interest rate will revert to the rate stated in the
paragraph(s) entitled “Interest Rate” above, unless the Borrowers have
designated another optional interest rate for the Portion.
 
-5-

--------------------------------------------------------------------------------




3.2    LIBOR Rate. The election of LIBOR Rates shall be subject to the following
terms and requirements:


(a)
The interest period during which the LIBOR Rate will be in effect will be one
month. The first day of the interest period must be a day other than a Saturday
or a Sunday on which banks are open for business in New York and London and
dealing in offshore dollars (a “LIBOR Banking Day”). The last day of the
interest period and the actual number of days during the interest period will be
determined by the Bank using the practices of the London inter-bank market.



(b)
Each LIBOR Rate portion will be for an amount not less than One Hundred Thousand
and 00/100 Dollars ($100,000.00).



(c)
The “LIBOR Rate” means the interest rate determined by the following formula.
(All amounts in the calculation will be determined by the Bank as of the first
day of the interest period.)



LIBOR Rate = London Inter-Bank Offered Rate
(1.00 - Reserve Percentage)


Where,



 
(i)
“London Inter-Bank Offered Rate” means for any applicable interest period, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a term equivalent to such interest
period. If such rate is not available at such time for any reason then the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A “London Banking Day” is a day on which banks
in London are open for business and dealing in offshore dollars.




 
(ii)
“Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.



(d)
The Borrowers shall irrevocably request a LIBOR Rate Portion no later than 12:00
noon Pacific time on the LIBOR Banking Day preceding the day on which the London
Inter-Bank Offered Rate will be set, as specified above. For example, if there
are no intervening holidays or weekend days in any of the relevant locations,
the request must be made at least three days before the LIBOR Rate takes effect.



(e)
The Bank will have no obligation to accept an election for a LIBOR Rate Portion
if any of the following described events has occurred and is continuing:




 
(i)
Dollar deposits in the principal amount, and for periods equal to the interest
period, of a LIBOR Rate Portion are not available in the London inter-bank
market; or




(ii)
The LIBOR Rate does not accurately reflect the cost of a LIBOR Rate Portion.



(f)
Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.



(g)
The prepayment fee will be the sum of fees calculated separately for each
Prepaid Installment, as follows:




 
(i)
The Bank will first determine the amount of interest which would have accrued
each month for the Prepaid Installment had it remained outstanding until the
applicable Original Payment Date, using the interest rate applicable to the
Prepaid Installment under this Agreement.

 
 
-6-

--------------------------------------------------------------------------------


 

 
(ii)
The Bank will then subtract from each monthly interest amount determined in (i),
above, the amount of interest which would accrue for that Prepaid Installment if
it were reinvested from the date of prepayment through the Original Payment
Date, using the Treasury Rate.




 
(iii)
If (i) minus (ii) for the Prepaid Installment is greater than zero, the Bank
will discount the monthly differences to the date of prepayment by the Treasury
Rate. The Bank will then add together all of the discounted monthly differences
for the Prepaid Installment.



(h)
The following definitions will apply to the calculation of the prepayment fee:




 
(i)
“Original Payment Dates” mean the dates on which the prepaid principal would
have been paid if there had been no prepayment. If any of the principal would
have been paid later than the end of the fixed rate interest period in effect at
the time of prepayment, then the Original Payment Date for that amount will be
the last day of the interest period.




 
(ii)
“Prepaid Installment” means the amount of the prepaid principal which would have
been paid on a single Original Payment Date.




 
(iii)
“Treasury Rate” means the interest rate yield for U.S. Government Treasury
Securities which the Bank determines could be obtained by reinvesting a
specified Prepaid Installment in such securities from the date of prepayment
through the Original Payment Date. The Bank may adjust the Treasury Rate to
reflect the compounding, accrual basis, or other costs of the prepaid amount.
Each of the rates is the Bank’s estimate only and the Bank is under no
obligation to actually reinvest any prepayment. The rates will be based on
information from either the Telerate or Reuters information services, The Wall
Street Journal, or other information sources the Bank deems appropriate..



4.    COLLATERAL


4.1    Personal Property. The personal property listed below now owned or owned
in the future by the parties listed below will secure the Borrowers’ obligations
to the Bank under this Agreement. The collateral is further defined in security
agreement(s) executed by the owners of the collateral. In addition, all personal
property collateral owned by any of the Borrowers securing this Agreement shall
also secure all other present and future obligations of any of the Borrowers to
the Bank (excluding any consumer credit covered by the federal Truth in Lending
law, unless the Borrowers have otherwise agreed in writing or received written
notice thereof). All personal property collateral securing any other present or
future obligations of any of the Borrowers to the Bank shall also secure this
Agreement.


(a)
Equipment, Furniture and Fixtures owned by each Borrower.



(b)
Inventory owned by each Borrower.



(c)
Receivables owned by each Borrower.




(d)
Patents, trademarks and other general intangibles owned by each Borrower.



5.    FEES AND EXPENSES


5.1    Fees.


(a)
Loan Fee. The Borrowers agree to pay a loan fee in the amount of Fifty Thousand
and 00/100 Dollars ($50,000.00). Twenty-Five Thousand and 00/100 Dollars
($25,000) of this fee is due upon execution of the commitment letter and
Twenty-Five Thousand and 00/100 Dollars ($25,000) of this fee is due on the date
of this Agreement.



(b)
Unused Commitment Fee. The Borrowers agree to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit they actually
use, determined by the average of the daily amount of credit outstanding during
the specified period. The fee will be calculated at 0.1% per year. The
calculation of credit outstanding shall include the undrawn amount of letters of
credit.



This fee is due on April 30, 2006, for the quarter ending March 31, 2006, and on
the last day of the monthfollowing each quarter’s end until the expiration of
the availability period (e.g., April 30, July 31, October 31 and January 31).
 
-7-

--------------------------------------------------------------------------------




(c)
Late Fee. To the extent permitted by law, the Borrowers agree to pay a late fee
in an amount not to exceed four percent (4%) of any payment that is more than
fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank’s rights with respect to the default.



5.2    Expenses. The Borrowers agree to immediately repay the Bank for expenses
that include, but are not limited to, filing, recording and search fees,
appraisal fees, title report fees, and documentation fees.


5.3    Reimbursement Costs.



(a)
The Borrowers agree to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys’ fees,
including any allocated costs of the Bank’s in-house counsel to the extent
permitted by applicable law.



(b)
The Borrowers agree to reimburse the Bank for the cost of periodic field
examinations of the Borrowers’ books, records and collateral, and appraisals of
the collateral, at such intervals as the Bank may reasonably require. The
actions described in this paragraph may be performed by employees of the Bank or
by independent appraisers. Unless the Borrowers are in default, field
examinations will be conducted no more frequently than annually.



6.    DISBURSEMENTS, PAYMENTS AND COSTS
 
6.1    Disbursements and Payments.


(a)
Each payment by the Borrowers will be made in U.S. Dollars and immediately
available funds by direct debit to a deposit account as specified below or, for
payments not required to be made by direct debit, by mail to the address shown
on the Borrowers’ statement or at one of the Bank’s banking centers in the
United States.



(b)
Each disbursement by the Bank and each payment by the Borrowers will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrowers to sign one or more promissory notes.



6.2    Requests for Credit; Equal Access by all Borrowers. If there is more than
one Borrower, any Borrower (or a person or persons authorized by any one of the
Borrowers), acting alone, can borrow up to the full amount of credit provided
under this Agreement. Each Borrower will be liable for all extensions of credit
made under this Agreement to any other Borrower.


6.3    Telephone and Telefax Authorization.


(a)
The Bank may honor telephone or telefax instructions for advances or repayments
or for the designation of optional interest rates and telefax requests for the
issuance of letters of credit given, or purported to be given, by any one of the
individuals authorized to sign loan agreements on behalf of any of the
Borrowers, or any other individual designated by any one of such authorized
signers.



(b)
Advances will be deposited in and repayments will be withdrawn from account
number ____________ owned by Radiant or such other of the Borrowers’ accounts
with the Bank as designated in writing by the Borrowers.

   

(c)
The Borrowers will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any individual authorized
by the Borrowers to give such instructions. This paragraph will survive this
Agreement’s termination, and will benefit the Bank and its officers, employees,
and agents.



6.4    Direct Debit (Pre-Billing).


(a)
The Borrowers agree that the Bank will debit deposit account number ____________
owned by Radiant or such other of the Borrowers’ accounts with the Bank as
designated in writing by the Borrowers (the “Designated Account”) on the date
each payment of principal and interest and any fees from the Borrowers become
due (the “Due Date”).



(b)
Prior to each Due Date, the Bank will mail to the Borrowers a statement of the
amounts that will be due on that Due Date (the “Billed Amount”). The bill will
be mailed a specified number of calendar days prior to the Due Date, which
number of days will be mutually agreed from time to time by the Bank and the
Borrowers. The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.

 
-8-

--------------------------------------------------------------------------------


 
(c)
The Bank will debit the Designated Account for the Billed Amount, regardless of
the actual amount due on that date (the “Accrued Amount”). If the Billed Amount
debited to the Designated Account differs from the Accrued Amount, the
discrepancy will be treated as follows:




 
(i)
If the Billed Amount is less than the Accrued Amount, the Billed Amount for the
following Due Date will be increased by the amount of the discrepancy. The
Borrowers will not be in default by reason of any such discrepancy.




 
(ii)
If the Billed Amount is more than the Accrued Amount, the Billed Amount for the
following Due Date will be decreased by the amount of the discrepancy.



Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrowers interest on any overpayment.


(d)
The Borrowers will maintain sufficient funds in the Designated Account to cover
each debit. If there are insufficient funds in the Designated Account on the
date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.



(e)
The Borrowers may terminate this direct debit arrangement at any time by sending
written notice to the Bank at the address specified at the end of this
Agreement.



6.5    Banking Days. Unless otherwise provided in this Agreement, a banking day
is a day other than a Saturday, Sunday or other day on which commercial banks
are authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day that is not a banking day
will be due on the next banking day. All payments received on a day that is not
a banking day will be applied to the credit on the next banking day.


6.6    Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal that are not paid when
due under this Agreement shall continue to bear interest until paid.


6.7    Default Rate. Upon the occurrence of any default or after maturity or
after judgment has been rendered on any obligation under this Agreement, all
amounts outstanding under this Agreement, including any interest, fees, or costs
which are not paid when due, will at the option of the Bank bear interest at a
rate which is 6.0 percentage point(s) higher than the rate of interest otherwise
provided under this Agreement. This may result in compounding of interest. This
will not constitute a waiver of any default.


6.8    Overdrafts. At the Bank’s sole option in each instance, the Bank may do
one of the following:


(a)
The Bank may make advances under this Agreement to prevent or cover an overdraft
on any account of any Borrower with the Bank. Each such advance will accrue
interest from the date of the advance or the date on which the account is
overdrawn, whichever occurs first, at the interest rate described in this
Agreement. The Bank may make such advances even if the advances may cause any
credit limit under this Agreement to be exceeded.



(b)
The Bank may reduce the amount of credit otherwise available under this
Agreement by the amount of any overdraft on any account of any Borrower with the
Bank.



This paragraph shall not be deemed to authorize the Borrowers to create
overdrafts on any of the Borrowers’ accounts with the Bank.
 
6.9    Payments in Kind. If the Bank requires delivery in kind of the proceeds
of collection of the Borrowers’ accounts receivable, such proceeds shall be
credited to interest, principal, and other sums owed to the Bank under this
Agreement in the order and proportion determined by the Bank in its sole
discretion. All such credits will be conditioned upon collection and any
returned items may, at the Bank’s option, be charged to the Borrowers.


7.    CONDITIONS
 
Before the Bank is required to extend any credit to the Borrowers under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.
 
-9-

--------------------------------------------------------------------------------




7.1    Authorizations. If any Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by such
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.


7.2    Governing Documents. If required by the Bank, a copy of the Borrowers’
organizational documents.


7.3    Security Agreements. Signed original security agreements covering the
personal property collateral described in the Section entitled “Collateral”.


7.4    Perfection and Evidence of Priority. Evidence that the security interests
and liens in favor of the Bank are valid, enforceable, properly perfected in a
manner acceptable to the Bank and prior to all others’ rights and interests,
except those the Bank consents to in writing. All title documents for motor
vehicles which are part of the collateral must show the Bank’s interest.


7.5    Payment of Fees. Payment of all fees and other amounts due and owing to
the Bank, including without limitation payment of all accrued and unpaid
expenses incurred by the Bank as required by the paragraph entitled
“Reimbursement Costs.”


7.6    Good Standing. Certificates of good standing for each Borrower as
applicable from its state of formation and from any other state in which such
Borrower is required to qualify to conduct its business.


7.7    Landlord Agreement. For any personal property collateral located at 1223
and 1227 120th Avenue NE, Bellevue, Washington 98005, an agreement for the
removal of the collateral, signed by the owner of the real property and the
holder of any mortgage or deed of trust on the real property; provided that
Borrowers shall have until February 29 to deliver such agreements.


7.8    Insurance. Evidence of insurance coverage, as required in the “Covenants”
section of this Agreement.


8.    REPRESENTATIONS AND WARRANTIES


When the Borrowers sign this Agreement, and until the Bank is repaid in full,
the Borrowers make the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:


8.1    Formation. If any Borrower is anything other than a natural person, it is
duly formed and existing under the laws of the state or other jurisdiction where
organized.


8.2    Authorization. This Agreement, and any instrument or agreement required
hereunder, are within each Borrower’s powers, have been duly authorized, and do
not conflict with any of its organizational papers.


8.3    Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of each Borrower, enforceable against each Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable.


8.4    Good Standing. In each state in which each Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes.


8.5    No Conflicts. This Agreement does not conflict with any law, agreement,
or obligation by which any Borrower is bound.


8.6    Financial Information. All financial and other information that has been
or will be supplied to the Bank is sufficiently complete to give the Bank
accurate knowledge of the Borrowers’ (and any guarantor’s) financial condition,
including all material contingent liabilities. Since the date of the most recent
financial statement provided to the Bank, there has been no material adverse
change in the business condition (financial or otherwise), operations,
properties or prospects of any Borrower (or any guarantor). If any Borrower is
comprised of the trustees of a trust, the foregoing representations shall also
pertain to the trustor(s) of the trust.


8.7    Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against any Borrower which, if lost, would impair such Borrower’s
financial condition or ability to repay the loan, except as have been disclosed
in writing to the Bank.


8.8    Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.
 
-10-

--------------------------------------------------------------------------------




8.9    Permits, Franchises. Each Borrower possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights, copyrights and fictitious name rights necessary to enable
it to conduct the business in which it is now engaged.


8.10    Other Obligations. No Borrower is in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank.


8.11    Tax Matters. No Borrower has any knowledge of any pending assessments or
adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank.


8.12    No Event of Default. There is no event which is, or with notice or lapse
of time or both would be, a default under this Agreement.


8.13    Insurance. Each Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.


9.    COVENANTS


The Borrowers agree, so long as credit is available under this Agreement and
until the Bank is repaid in full:


9.1    Use of Proceeds.


(a)
To use the proceeds of Facility No. 1 only for Working Capital and provide
senior debt to partially finance the acquisition of Airgroup.



9.2    Financial Information. To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time:


(a)
Within one hundred fifty (150) days of the fiscal year end, the annual financial
statements of the Borrowers. These financial statements must be audited (with an
opinion satisfactory to the Bank) by a Certified Public Accountant acceptable to
the Bank. The statements shall be prepared on a consolidated and consolidating
basis.



(b)
Within forty-five (45) days of the period’s end (including the last period in
each fiscal year), quarterly financial statements of the Borrowers, certified
and dated by an authorized financial officer. These financial statements may be
company-prepared. The statements shall be prepared on a consolidated and
consolidating basis.



(c)
Within one hundred fifty (150) days of the end of each fiscal year and within
forty-five (45) days of the end of each quarter, a compliance certificate of
each Borrower signed by an authorized financial officer, and setting forth (i)
the information and computations (in sufficient detail) to establish that each
Borrower is in compliance with all financial covenants at the end of the period
covered by the financial statements then being furnished and (ii) whether there
existed as of the date of such financial statements and whether there exists as
of the date of the certificate, any default under this Agreement and, if any
such default exists, specifying the nature thereof and the action the Borrowers
are taking and propose to take with respect thereto.



(d)
A borrowing certificate setting forth the amount of Acceptable Receivables as of
the last day of each month within twenty (20) days after month end and, upon the
Bank’s request, copies of the invoices or the record of invoices from each
Borrower’s sales journal for such Acceptable Receivables, copies of the delivery
receipts, purchase orders, shipping instructions, bills of lading and other
documentation pertaining to such Acceptable Receivables, and copies of the cash
receipts journal pertaining to the borrowing certificate.



(e)
A detailed aging of the Borrowers’ receivables by invoice or a summary aging by
account debtor, as specified by the Bank, within twenty (20) days after the end
of each month.



(f)
If requested by the Bank, a summary aging by vendor of accounts payable within
twenty (20) days after the end of each month.



(g)
If the Bank requires the Borrowers to deliver the proceeds of accounts
receivable to the Bank upon collection by the Borrowers, a schedule of the
amounts so collected and delivered to the Bank.

 
-11-

--------------------------------------------------------------------------------


 
(h)
Within one hundred fifty (150) days of the end of each fiscal year, the
Borrowers’ forecasted budget of profit and loss, balance sheet and statement of
cash flows for the following fiscal year.



(i)
Promptly upon the Bank’s request, such other books, records, statements, lists
of property and accounts, budgets, forecasts or reports as to the Borrowers and
as to each guarantor of the Borrowers’ obligations to the Bank as the Bank may
request.




(j)
Annual Exam of Borrower’s books and records



9.3    Profitability. Not to incur on a consolidated basis, a net loss before
taxes, amortization of acquired intangibles and extraordinary items in any two
consecutive quarterly accounting periods.


9.4    Funded Debt to EBITDA Ratio. To maintain on a consolidated basis a ratio
of Funded Debt to EBITDA not exceeding 3.25:1.0.


‘‘Funded Debt’’ means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term debt, less the
non-current portion of Subordinated Liabilities.


‘‘EBITDA’’ means net income, less income or plus loss from discontinued
operations and extraordinary items, plus income taxes, plus interest expense,
plus depreciation, depletion, and amortization. plus Equity Credits and other
non-cash charges plus the “Add-On Amount” specified below. The Add-On Amount for
the quarter ended 3/31/06 shall be $1,087,500, for the quarter ended 6/30/2006
shall be $725,000 and for the quarter ended 9/30/2006 shall be $362,500. This
ratio will be calculated at the end of each reporting period for which the Bank
requires financial statements, using the results of the twelve-month period
ending with that reporting period. The Add-On Amount shall not be cumulative in
calculating results for the twelve-month period.


“Equity Credits” means with respect to any measurement period the expenses
incurred in the ordinary course of business paid through the issuance of common
stock (or options to purchase stock) in Radiant.


9.5    Basic Fixed Charge Coverage Ratio. To maintain on a consolidated basis a
Basic Fixed Charge Coverage Ratio of at least 1.1:1.0.


‘‘Basic Fixed Charge Coverage Ratio’’ means the ratio of (a) the sum of EBITDA
plus lease expense and rent expense, minus income tax, minus dividends,
withdrawals, and other distributions, to (b) the sum of interest expense, lease
expense, rent expense, the current portion of long term debt and the current
portion of capitalized lease obligations.
 
This ratio will be calculated at the end of each reporting period for which the
Bank requires financial statements, using the results of the twelve-month period
ending with that reporting period. The Add-On Amount shall not be cumulative in
calculating results for the twelve-month period. The current portion of
long-term liabilities will be measured as of the last day of the calculation
period. Amounts outstanding under Facility No. 1 shall not be considered current
obligations.


9.6    Other Debts. Not to have outstanding or incur any direct or contingent
liabilities or lease obligations (other than those to the Bank), or become
liable for the liabilities of others, without the Bank’s written consent. This
does not prohibit:


(a)    Acquiring goods, supplies, or merchandise on normal trade credit.


(b)    Endorsing negotiable instruments received in the usual course of
business.


(c)    Obtaining surety bonds in the usual course of business.


(d)    Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.


(f)    Additional debts and lease obligations for business purposes which,
together with the debts permitted under subparagraph(s) ___, above, do not
exceed a total principal amount of Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) outstanding at any one time.


9.7    Other Liens. Not to create, assume, or allow any security interest or
lien (including judicial liens) on property any Borrower now or later owns,
except:


(a)    Liens and security interests in favor of the Bank.


(b)    Liens for taxes not yet due.


(c)    Liens outstanding on the date of this Agreement disclosed in writing to
the Bank.
 
-12-

--------------------------------------------------------------------------------




9.8
Maintenance of Assets.



(a)    Not to sell, assign, lease, transfer or otherwise dispose of any part of
any Borrower’s business or any Borrower’s assets except in the ordinary course
of business.


(b)    Not to sell, assign, lease, transfer or otherwise dispose of any assets
for less than fair market value, or enter into any agreement to do so.


(c)    Not to enter into any sale and leaseback agreement covering any of its
fixed assets.


(d)    To maintain and preserve all material rights, privileges, and franchises
the Borrowers now have.


(e)    To make any repairs, renewals, or replacements to keep the Borrowers’
properties in good working condition.


9.9    Investments. Not to have any existing, or make any new, investments in
any individual or entity, or make any capital contributions or other transfers
of assets to any individual or entity, except for:


(a)
Existing investments disclosed to the Bank in writing.



(b)
Investments in the Borrowers’ current subsidiaries and subsidiaries, assets or
operations acquired as Permitted Acquisitions.



(c)
Investments in any of the following:




 
(i)
certificates of deposit;




 
(ii)
U.S. treasury bills and other obligations of the federal government;




 
(iii)
readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).



9.10    Loans. Not to make any loans, advances or other extensions of credit to
any individual or entity, except for:


(a)
Existing extensions of credit disclosed to the Bank in writing.



(b)
Extensions of credit to the Borrowers’ current subsidiaries and subsidiaries
acquired as Permitted Acquisitions.



(c)
Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.



9.11    Change of Management. Not to make any substantial change in the present
executive or management personnel of the Borrowers.


9.12    Change of Ownership. Not to cause, permit, or suffer any change in
capital ownership such that there is a change of more than twenty-five percent
(25%) in the direct or indirect capital ownership of any Borrower that is a
subsidiary of Radiant.


9.13
Additional Negative Covenants. Not to, without the Bank’s written consent and
except as or incident to a Permitted Acquisition:




(a)
Enter into any consolidation, merger, or other combination, or become a partner
in a partnership, a member of a joint venture, or a member of a limited
liability company.



(b)    Acquire or purchase a business or its assets other than a Permitted
Acquisition.


(c)    Engage in any business activities substantially different from each
Borrower’s present business.


(d)    Liquidate or dissolve any Borrower’s business.


(e)    Voluntarily suspend any Borrower’s business for more than two (2) days in
any thirty (30) day period.
 
-13-

--------------------------------------------------------------------------------




9.14    Notices to Bank. To promptly notify the Bank in writing of:


(a)
Any lawsuit over One Hundred Thousand and 00/100 Dollars ($100,000.00) against
any Borrower (or any guarantor or, if any Borrower is comprised of the trustees
of a trust, any trustor).



(b)
Any substantial dispute between any governmental authority and any Borrower (or
any guarantor or, if any Borrower is comprised of the trustees of a trust, any
trustor).



(c)
Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.



(d)
Any material adverse change in any Borrower’s (or any guarantor’s, or, if any
Borrower is comprised of the trustees of a trust, any trustor’s) business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.



(e)
Any change in any Borrower’s name, legal structure, place of business, or chief
executive office if such Borrower has more than one place of business.



(f)
Any actual contingent liabilities of any Borrower (or any guarantor or, if any
Borrower is comprised of the trustees of a trust, any trustor), and any such
contingent liabilities which are reasonably foreseeable, where such liabilities
are in excess of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) in
the aggregate.



9.15    Insurance.


(a)
General Business Insurance. To maintain insurance satisfactory to the Bank as to
amount, nature and carrier covering property damage (including loss of use and
occupancy) to any of the Borrowers’ properties, business interruption insurance,
public liability insurance including coverage for contractual liability, product
liability and workers’ compensation, and any other insurance which is usual for
the Borrowers’ business. Each policy shall provide for at least 30 days prior
notice to the Bank of any cancellation thereof.



(b)
Insurance Covering Collateral. To maintain all risk property damage insurance
policies covering the tangible property comprising the collateral. Each
insurance policy must be for the full value of the collateral. The insurance
must be issued by an insurance company acceptable to the Bank and must include a
lender’s loss payable endorsement in favor of the Bank in a form acceptable to
the Bank.



(c)
Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank a
copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.



9.16    Compliance with Laws. To comply with the laws (including any fictitious
or trade name statute), regulations, and orders of any government body with
authority over any Borrower’s business. The Bank shall have no obligation to
make any advance to any Borrower’s except in compliance with all applicable laws
and regulations and any Borrower’s shall fully cooperate with the Bank in
complying with all such applicable laws and regulations.


9.17    ERISA Plans. Promptly during each year, to pay and cause any
subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Plan; file each annual
report required to be filed pursuant to ERISA in connection with each Plan for
each year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Capitalized terms in this paragraph shall have the meanings
defined within ERISA.


9.18    Books and Records. To maintain adequate books and records.


9.19    Audits. To allow the Bank and its agents to inspect each Borrower’s
properties and examine, audit, and make copies of books and records at any
reasonable time. If any of the Borrowers’ properties, books or records are in
the possession of a third party, the Borrowers authorize that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank’s requests for information concerning such
properties, books and records.
 
-14-

--------------------------------------------------------------------------------




9.20    Perfection of Liens. To help the Bank perfect and protect its security
interests and liens, and reimburse it for related costs it incurs to protect its
security interests and liens.


9.21    Cooperation. To take any action reasonably requested by the Bank to
carry out the intent of this Agreement.


10.    DEFAULT AND REMEDIES


If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrowers in default, stop making any additional
credit available to the Borrowers, and require the Borrowers to repay their
entire debt immediately and without prior notice. If an event which, with notice
or the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
any Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.


10.1    Failure to Pay. The Borrowers fail to make a payment under this
Agreement within five (5) days after the date when due.


10.2    Other Bank Agreements. Any default occurs under any other agreement any
Borrower (or any Obligor) or any of the Borrowers’ related entities or
affiliates has with the Bank or any affiliate of the Bank. For purposes of this
Agreement, “Obligor” shall mean any guarantor, any party pledging collateral to
the Bank, or, if any Borrower is comprised of the trustees of a trust, any
trustor. If, in the Bank’s opinion, the breach is capable of being remedied, the
breach will not be considered and event of default under this Agreement for a
period of fifteen (15) days after the date on which the Bank gives written
notice of the breach to the Borrowers.


10.3    Cross-default. Any default occurs under any agreement in connection with
any credit any Borrower (or any Obligor) or any of the Borrowers’ related
entities or affiliates has obtained from anyone else or which any Borrower (or
any Obligor) or any of the Borrowers’ related entities or affiliates has
guaranteed if the default is not cured within fifteen (15) days.


10.4    False Information. Any Borrower or any Obligor has given the Bank false
or misleading information or representations.


10.5    Bankruptcy. Any Borrower, any Obligor, or any general partner of any
Borrower or of any Obligor files a bankruptcy petition, a bankruptcy petition is
filed against any of the foregoing parties and such petition is not dismissed
within 90 days, or any Borrower, any Obligor, or any general partner of any
Borrower or of any Obligor makes a general assignment for the benefit of
creditors.


10.6    Receivers. A receiver or similar official is appointed for a substantial
portion of any Borrower’s or any Obligor’s business, or the business is
terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.


10.7    Lien Priority. The Bank fails to have an enforceable first lien (except
for any prior liens to which the Bank has consented in writing) on or security
interest in any property given as security for this Agreement (or any guaranty).


10.8    Judgments. Any judgments or arbitration awards are entered against any
Borrower or any Obligor, or any Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00)
or more in excess of any insurance coverage.


10.9    Death. If any Borrower or any Obligor is a natural person, such Borrower
or such Obligor dies or becomes legally incompetent; if any Borrower or any
Obligor is a trust, a trustor dies or becomes legally incompetent; if any
Borrower or any Obligor is a partnership, any general partner dies or becomes
legally incompetent.


10.10    Material Adverse Change. A material adverse change occurs, or is
reasonably likely to occur, in any Borrower’s (or any Obligor’s) business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit; or the Bank determines that it is insecure for any
other reason.


10.11    Government Action. Any government authority takes action that the Bank
believes materially adversely affects any Borrower’s or any Obligor’s financial
condition or ability to repay.
 
-15-

--------------------------------------------------------------------------------




10.12    Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect, or any guarantor purports to revoke or disavow
the guaranty.


10.13    ERISA Plans. Any one or more of the following events occurs with
respect to a Plan of any Borrower subject to Title IV of ERISA, provided such
event or events could reasonably be expected, in the judgment of the Bank, to
subject any Borrower to any tax, penalty or liability (or any combination of the
foregoing) which, in the aggregate, could have a material adverse effect on the
financial condition of such Borrower:


(a)
A reportable event shall occur under Section 4043(c) of ERISA with respect to a
Plan.



(b)
Any Plan termination (or commencement of proceedings to terminate a Plan) or the
full or partial withdrawal from a Plan by any Borrower or any ERISA Affiliate.



10.14    Other Breach Under Agreement. A default occurs under any other term or
condition of this Agreement not specifically referred to in this Article. This
includes any failure or anticipated failure by any Borrower (or any other party
named in the Covenants section) to comply with the financial covenants set forth
in this Agreement, whether such failure is evidenced by financial statements
delivered to the Bank or is otherwise known to the Borrowers or the Bank. If, in
the Bank’s opinion, the breach is capable of being remedied, the breach will not
be considered an event of default under this Agreement for a period of fifteen
(15) days after the date on which the Bank gives written notice of the breach to
the Borrowers.


11.    ENFORCING THIS AGREEMENT; MISCELLANEOUS
 
11.1    GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.


11.2    Washington Law. This Agreement is governed by Washington state law.


11.3    Successors and Assigns. This Agreement is binding on the Borrowers’ and
the Bank’s successors and assignees. The Borrowers agree that they may not
assign this Agreement without the Bank’s prior consent. The Bank may sell
participations in or assign this loan, and may exchange information about the
Borrowers (including, without limitation, any information regarding any
hazardous substances) with actual or potential participants or assignees. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrowers.


11.4    Arbitration and Waiver of Jury Trial


(a)
This paragraph concerns the resolution of any controversies or claims between
the parties, whether arising in contract, tort or by statute, including but not
limited to controversies or claims that arise out of or relate to: (i) this
agreement (including any renewals, extensions or modifications); or (ii) any
document related to this agreement (collectively a “Claim”). For the purposes of
this arbitration provision only, the term “parties” shall include any parent
corporation, subsidiary or affiliate of the Bank involved in the servicing,
management or administration of any obligation described or evidenced by this
agreement.



(b)
At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state. The arbitration will take
place on an individual basis without resort to any form of class action.



(c)
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this paragraph. In the event of any inconsistency, the
terms of this paragraph shall control. If AAA is unwilling or unable to (i)
serve as the provider of arbitration or (ii) enforce any provision of this
arbitration clause, any party to this agreement may substitute another
arbitration organization with similar procedures to serve as the provider of
arbitration.



(d)
The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety (90)
days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed, judgment entered and enforced.

 
-16-

--------------------------------------------------------------------------------


 
(e)
The arbitrator(s) will give effect to statutes of limitation in determining any
Claim and may dismiss the arbitration on the basis that the Claim is barred. For
purposes of the application of the statute of limitations, the service on AAA
under applicable AAA rules of a notice of Claim is the equivalent of the filing
of a lawsuit. Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s). The arbitrator(s)
shall have the power to award legal fees pursuant to the terms of this
agreement.



(f)
This paragraph does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral; (iii)
exercise any judicial or power of sale rights, or (iv) act in a court of law to
obtain an interim remedy, such as but not limited to, injunctive relief, writ of
possession or appointment of a receiver, or additional or supplementary
remedies.



(g)
The filing of a court action is not intended to constitute a waiver of the right
of any party, including the suing party, thereafter to require submittal of the
Claim to arbitration.



(h)
By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this agreement.



11.5    Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it makes a loan after default. If the Bank waives a default, it may enforce a
later default. Any consent or waiver under this Agreement must be in writing.


11.6    Attorneys’ Fees. The Borrowers shall reimburse the Bank for any
reasonable costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrowers under the Bankruptcy Code (Title 11, United States Code) or any
similar or successor statute, the Bank is entitled to recover costs and
reasonable attorneys’ fees incurred by the Bank related to the preservation,
protection, or enforcement of any rights of the Bank in such a case. As used in
this paragraph, “attorneys’ fees” includes the allocated costs of the Bank’s
in-house counsel.


11.7    Joint and Several Liability. This paragraph shall apply if two or more
Borrowers sign this agreement:


(a)
Each Borrower agrees that it is jointly and severally liable to the Bank for the
payment of all obligations arising under this Agreement, and that such liability
is independent of the obligations of the other Borrower(s). Each obligation,
promise, covenant, representation and warranty in this Agreement shall be deemed
to have been made by, and be binding upon, each Borrower, unless this Agreement
expressly provides otherwise. The Bank may bring an action against any Borrower,
whether an action is brought against the other Borrower(s).



(b)
Each Borrower agrees that any release which may be given by the Bank to the
other Borrower(s) or any guarantor will not release such Borrower from its
obligations under this Agreement.



(c)
Each Borrower waives any right to assert against the Bank any defense, setoff,
counterclaim, or claims which such Borrower may have against the other
Borrower(s) or any other party liable to the Bank for the obligations of the
Borrowers under this Agreement.



(d)
Each Borrower waives any defense by reason of any other Borrower’s or any other
person’s defense, disability, or release from liability. The Bank can exercise
its rights against each Borrower even if any other Borrower or any other person
no longer is liable because of a statute of limitations or for other reasons.



(e)
Each Borrower agrees that it is solely responsible for keeping itself informed
as to the financial condition of the other Borrower(s) and of all circumstances
which bear upon the risk of nonpayment. Each Borrower waives any right it may
have to require the Bank to disclose to such Borrower any information which the
Bank may now or hereafter acquire concerning the financial condition of the
other Borrower(s).

 
-17-

--------------------------------------------------------------------------------


 
(f)
Each Borrower waives all rights to notices of default or nonperformance by any
other Borrower under this Agreement. Each Borrower further waives all rights to
notices of the existence or the creation of new indebtedness by any other
Borrower and all rights to any other notices to any party liable on any of the
credit extended under this Agreement.



(g)
The Borrowers represent and warrant to the Bank that each will derive benefit,
directly and indirectly, from the collective administration and availability of
credit under this Agreement. The Borrowers agree that the Bank will not be
required to inquire as to the disposition by any Borrower of funds disbursed in
accordance with the terms of this Agreement.



(h)
Until all obligations of the Borrowers to the Bank under this Agreement have
been paid in full and any commitments of the Bank or facilities provided by the
Bank under this Agreement have been terminated, each Borrower (a) waives any
right of subrogation, reimbursement, indemnification and contribution
(contractual, statutory or otherwise), including without limitation, any claim
or right of subrogation under the Bankruptcy Code (Title 11, United States Code)
or any successor statute, which such Borrower may now or hereafter have against
any other Borrower with respect to the indebtedness incurred under this
Agreement; (b) waives any right to enforce any remedy which the Bank now has or
may hereafter have against any other Borrower, and waives any benefit of, and
any right to participate in, any security now or hereafter held by the Bank.



(i)
Each Borrower waives any right to require the Bank to proceed against any other
Borrower or any other person; proceed against or exhaust any security; or pursue
any other remedy. Further, each Borrower consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Borrowers under this Agreement or which, but for this provision, might
operate as a discharge of the Borrowers.



11.8    One Agreement. This Agreement and any related security or other
agreements required by this Agreement, collectively:


(a)
represent the sum of the understandings and agreements between the Bank and the
Borrowers concerning this credit;



(b)
replace any prior oral or written agreements between the Bank and the Borrowers
concerning this credit; and



(c)
are intended by the Bank and the Borrowers as the final, complete and exclusive
statement of the terms agreed to by them.



In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrowers
and dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


11.9    Disposition of Schedules and Reports. The Bank will not be obligated to
return any schedules, invoices, statements, budgets, forecasts, reports or other
papers delivered by the Borrowers. The Bank will destroy or otherwise dispose of
such materials at such time as the Bank, in its discretion, deems appropriate.


11.10    Intentionally Omitted.


11.11    Verification of Receivables. The Bank may at any time, either orally or
in writing, request confirmation from any debtor of the current amount and
status of the accounts receivable upon which such debtor is obligated.


11.12    Waiver of Confidentiality. The Borrowers authorize the Bank to discuss
the Borrowers’ financial affairs and business operations with any accountants,
auditors, business consultants, or other professional advisors employed by the
Borrowers, and authorize such parties to disclose to the Bank such financial and
business information or reports (including management letters) concerning the
Borrowers as the Bank may request.


11.13    Indemnification. The Borrowers will indemnify and hold the Bank
harmless from any loss, liability, damages, judgments, and costs of any kind
relating to or arising directly or indirectly out of (a) this Agreement or any
document required hereunder, (b) any credit extended or committed by the Bank to
the Borrowers hereunder, (c) any claim, whether well-founded or otherwise, that
there has been a failure to comply with any law regulating the Borrowers’ sales
or leases to or performance of services for debtors obligated upon the
Borrowers’ accounts receivable and disclosures in connection therewith, and (d)
any litigation or proceeding related to or arising out of this Agreement, any
such document, any such credit, or any such claim. This indemnity includes but
is not limited to attorneys’ fees (including the allocated cost of in-house
counsel). This indemnity extends to the Bank, its parent, subsidiaries and all
of their directors, officers, employees, agents, successors, attorneys, and
assigns. This indemnity will survive repayment of the Borrowers’ obligations to
the Bank. All sums due to the Bank hereunder shall be obligations of the
Borrowers, due and payable immediately without demand. This indemnity shall not
include any loss, liability, damages, judgment or cost determined by court of
competent jurisdiction to have resulted from the Bank’s gross negligence or
willful misconduct.
 
-18-

--------------------------------------------------------------------------------




11.14    Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrowers, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrowers may specify from time
to time in writing. Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.


11.15    Headings. Article and paragraph headings are for reference only and
shall not affect the interpretation or meaning of any provisions of this
Agreement.


11.16    Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.


11.17    Borrowing Agent. Each Borrower hereby irrevocably designates and
appoints Radiant to be its attorney and agent-in-fact with respect to all
matters under and pertaining to this Agreement, including without limitation, in
connection with advance and interest rate requests and designation procedures
set forth in this Agreement, and in connection with all procedures regarding the
giving of notice to the Borrowers, or any one or more of them set forth in this
Agreement and to borrower, request advances, sign and endorse notes, and execute
and deliver all instruments, documents, writings and further assurances now or
hereafter required hereunder, on behalf of each such Borrower in connection with
this Agreement or any related document, and hereby authorizes the Bank to pay
over or credit all proceeds of any advances hereunder in accordance with the
requests and instructions of Radiant, including without limitation, instructions
to pay such proceeds to Radiant or an account maintained or controlled by
Radiant. The Bank may rely on all communications and instructions of any kind
received from Radiant as though such communication or instruction had been
received from each Borrower.


This Agreement is executed as of the date stated at the top of the first page.
 
-19-

--------------------------------------------------------------------------------


 

Borrowers:    Bank:         Radiant Logistics, Inc.   Bank of America, N.A.    
      By: /s/ Bohn H. Crain   By: /s/   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Bohn H. Crain, CEO & CFO     Authorized Signer           Airgroup Corporations
                By: /s/ Bohn H. Crain        

--------------------------------------------------------------------------------

        Bohn H. Crain, CEO      

 

           
Address where notices to Radiant Logistics, Inc. are to be sent:
 
Address where notices to the Bank are to be sent:
     
1604 Locust Street, 3rd Flr
Philadelphia, PA 19103
 
Seattle - Attn: Notice Desk
WA1-501-13-03
800 Fifth Avenue
Seattle, WA 98104-3122
     
Telephone:
215-545-2863
 
Facsimile:
206-358-3286
Facsimile:
212-545-2862
                 
Address where notices to Airgroup Corporation are to be sent:
         
1227 120th Avenue Northeast
Bellevue, WA 980105
         
Telephone:
       
Facsimile:
 
     

 

 
-20-

--------------------------------------------------------------------------------





